IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 22, 2015


      STATE OF TENNESSEE v. JOSHUA L. CARTER AND ADONIS
                    LASHAWN MCLEMORE

               Appeal from the Criminal Court for Davidson County
               No. 2011B1648, 2011D3013   Mark J. Fishburn, Judge




                 No. M2014-00767-CCA-R3-CD – Filed June 26, 2015
                        _____________________________

JOHN EVERETT WILLIAMS, J, concurring

        I concur with the majority of the well-written majority opinion. However, based
upon my reading of State v. Waller, 118 S.W.3d 368 (Tenn. 2003), I reach a different
conclusion only as to the admissibility of the appellant’s 2005 conviction for selling 0.5
grams or less of a Schedule II controlled substance and its probative value for
impeachment purpose. As the Waller court observed, a prior drug conviction does “not
involve dishonesty or false statement as contemplated by Rule 609.” Id. at 371. In
concluding that “prior felony drug convictions are, at best, only slightly probative” of a
defendant’s credibility, the court recognized that it had “previously rejected a per se rule
that permits impeachment by any and all felony convictions.” Id. at 373, 371. Therefore,
I conclude that appellant Carter’s prior conviction was minimally, if at all, probative as to
his credibility and that the probative value did not outweigh its prejudicial effect. As a
result, I would have ruled it inadmissible. However, I conclude that the error in admitting
the conviction was harmless, as appellant Carter has not shown that the error “more
probably than not affected the judgment” or resulted “in prejudice to the judicial
process.” State v. Rodriguez, 254 S.W.3d 361, 372 (Tenn. 2008).



                                                  _________________________________
                                                  JOHN EVERETT WILLIAMS, JUDGE